UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

ELVIN GENAO,

                                  Plaintiff,
         -v-                                        1:19-CV-1035
                                                   (DNH/DJS)


32nd PRECINCT,

                                  Defendant.

--------------------------------

APPEARANCES:

ELVIN GENAO
Plaintiff pro se
237 West 127th Street, Apt. 14C
New York, NY 10027

DAVID N. HURD
United States District Judge


                                  DECISION and ORDER

         Pro se plaintiff Elvin Genao brought this civil action against the "32nd Precinct." On

September 4, 2019, the Honorable Daniel J. Stewart, United States Magistrate Judge,

advised by Report-Recommendation that plaintiff's Complaint be dismissed with prejudice.

No objections to the Report-Recommendation have been filed.

         Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).
        Therefore, it is

        ORDERED that

        1. Plaintiff's Complaint is DISMISSED WITH PREJUDICE; and

        2. The Clerk is directed to enter judgment accordingly and close the file.

        IT IS SO ORDERED.




Dated: September 30, 2019
       Utica, New York.




                                            -2-
